Citation Nr: 1512323	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  11-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the oropharynx, to include as secondary to inservice exposure to herbicides.

2.  Entitlement to service connection for squamous cell carcinoma of the tongue, to include as secondary to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing has been added to the record.

In January 2015, the Veteran was informed that the Board no longer employs the Veterans Law Judge who conducted the December 2011 Travel Board hearing, and that the Veteran had the right to appear at another Board hearing if he so desired.  In February 2015, the Veteran indicated that he did not wish to appear at another Board hearing, and that he wanted his case considered on the evidence of record.


FINDING OF FACT

The Veteran's current squamous cell carcinoma of the oropharynx and tongue is at least as likely the result of exposure to herbicides in Vietnam as it is the result of some other cause or factor.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for squamous cell carcinoma of the oropharynx, including secondary to inservice exposure to herbicides, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for squamous cell carcinoma of the tongue, including secondary to inservice exposure to herbicides, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months after exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. 3.309(e), Note 2.

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Based upon a longitudinal review of the record, the Board concludes that service connection is warranted for squamous cell carcinoma of the oropharynx and tongue.  The Veteran's service personnel records confirm that he served in the Army from June 1966 to June 1970, with service in Vietnam from February 1968 to April 1969.  Thus, his inservice exposure to herbicides, including Agent Orange, is accepted.

Post service treatment records reflect that he was diagnosed with squamous cell carcinoma of the oropharynx and tongue in August 2010.  Surgical pathology reports, dated in August 2010, concluded with a diagnoses of ventral tongue, squamous cell carcinoma, moderately well differentiated; and retromolar area, squamous cell carcinoma, moderately well differentiated.  A December 2010 treatment summary report noted that the primary site of the squamous cell carcinoma, moderately well differentiated, was the left lateral wall of the oropharynx.

The Board also finds the evidence of record is in equipoise as to whether these the Veteran's squamous cell carcinoma is related to his inservice exposure to herbicides.  See Combee, 34 F.3d at 1039.  In a September 2011 medical opinion letter, the Veteran's private Board Certified Radiation Oncologist, B.G., M.D., J.D., noted that exposure to herbicides, as well as tobacco and alcohol usage, have been linked to squamous cell carcinoma.  Dr. G. also stated that while there was no clear scientific way to differentiate that the Veteran's specific cancer "is related to tobacco and alcohol contacting the upper aerodigestive tract mucosa versus Agent Orange contacting those same surfaces.  It is clear that both have been linked, though."  Under these circumstances, Dr. G. opined that it would be reasonable and prudent to conclude that both offending agents share the blame more-or-less equally, and that the as likely as not test has been reached.  

Similarly, a VA staff oncologist, in an April 2014 examination report, noted that the Veteran has a history of exposure to several agents that can cause his cancer, including Agent Orange, alcohol and tobacco.  In contrast to the private physician's opinion, the VA physician opined that the Veteran's Agent Orange exposure was less likely to be a contributing agent in the Veteran's oral squamous cell carcinoma and recurrent squamous cell carcinoma in situ in the oral cavity.  The examiner provided no rationale or explanation for his opinion.

Based on the evidence above, the Board concludes that the Veteran's squamous cell carcinoma of the oropharynx and tongue is at least as likely the result of exposure to herbicides in Vietnam as it is the result of some other cause or factor.  Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for squamous cell carcinoma of the oropharynx and tongue is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


ORDER

Service connection for squamous cell carcinoma of the oropharynx is granted.

Service connection for squamous cell carcinoma of the tongue is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


